                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


 VICTOR BUCHI,

                        Plaintiff,                         MEMORANDUM DECISION &
                                                              DISMISSAL ORDER
 v.

 STATE OF UTAH et al.,                                           Case No. 2:19-cv-325

                        Defendants.                             Judge Clark Waddoups



       By order dated September 3, 2019, the Court ordered Plaintiff to within thirty days pay

an initial partial filing fee of $1.67 and submit a consent to have the remaining fee collected in

increments from Plaintiff’s inmate account. (ECF No. 13.) To date, Plaintiff has neither

complied with, nor responded to, that order. The Court last heard from Plaintiff on August 28,

2019, when he submitted an account statement and motion. (ECF Nos. 11, 12.)

       IT IS THEREFORE ORDERED that, because Plaintiff has failed to comply with the

Court’s order and has failed to prosecute this case, Plaintiff's complaint is DISMISSED without

prejudice. See DUCivR 41-2. This action is CLOSED.



       Dated this 6th day of November, 2019.



                                              BY THE COURT:




                                              Clark Waddoups
                                              United States District Court
